Title: To George Washington from Colonel Henry Beekman Livingston, 22 January 1778
From: Livingston, Henry Beekman
To: Washington, George



Camp Valley Forge 22d Janr. 1778
Sir
May it please Your Excellency.

Could I at any Time have embraced an Opinion prevalent in the Army, That the Indignity with which an Officer is treated, when by an Act of the Legislature or Ruling Power he is superseeded in Rank renders him justifiable in withdrawing himself from the Service of his Country, I should long since have followed the Example of Many others and resigned my Commission. But tho’ I am Clearly of Opinion those ought to be held in a despicable Light, who, can wraped up in Luxury & Ease remain Quietly at Home on this Pretext, while Tyranny is extending ruin And devastation around them; And cannot help considering the little Efforts in my Power as a Duty not to be dispenced with on any Account While the dark Cloud of Adversity still Continues to threaten my Friends and Country with Impending Ruin: Yet at the same Time the Promotions Over my Head in an Arrangement made by the State of New York and the Late extraordinary Rise of a Gentleman in the Northern Department are matters of real Concern to me when I reflect that it May one Day fall to my Lott to be commanded by those Formerly my Inferiors in Rank and not entituled to this superiority by their past Experience or the possession of any extraordinary Military Merit—To avoid a Mortification so greivous as well as Prompted by passions that in these disstressing Times Influence many I am Induced humbly to request of Your Excellency the Command of a Partisan Corps as the only remedy to the Evils I dread, with leave to put in practice every Stratagem in my Power for Anoying the Enemy by embraceing all Opportunities of surprizeing, harrassing, and disstressing, them, and to avoid any Inconvenience that Drafting men from other Corps might be attended with I would desire to include only my Own Regiment at present, with leave to add to them by Inlistments four Hundred Horsemen to act in Conjuntion. the Cava⟨lry⟩ to consist of eight Troops, Each to have one Captain one first Lieutnt one second a Quarter Master two Sergeants and forty eight Horsemen Includeing a Trumpeter and Farrier The Horse to be under the same regulation with resspect to pay, Cloathing, Horses Arms &c. as other Regiments of Horse now in Service The resspectable Light in which these Corps have formerly been placed and the recent Services

of Coll Morgans which tho composed only of Infantry has been found of Great Utility I am persuaded will rather dispose Your Excellency (Should You disapprove this Plan) rather to pardon a mistaken Zeal than Blame my presumption. I Am Sir with the greatest Resspect Your Excellencies Most Obt Humble Servant

Henry B. Livingston

